BILL OF COSTS

   TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                 No. 06-14-00051-CV

                In re: The Estate of Jessie Glen Crawford, Deceased



         (No. CV03295 IN 6TH DISTRICT COURT OF RED RIVER COUNTY)


TYPE OF FEE                    CHARGES      PAID       BY
MOTION FEE                         $10.00   E-PAID     TEEALEESA L VARLEY
MOTION FEE                         $10.00   E-PAID     TEEALEESA L VARLEY
CLERK'S RECORD                     $70.00   PAID       M.MARK LESHER
REPORTER'S RECORD                   $0.00   UNKNOWN    M. MARK LESHER
STATEWIDE EFILING FEE              $20.00   PAID       M. MARK LESHER
FILING                            $100.00   PAID       M. MARK LESHER
INDIGENT                           $25.00   PAID       M. MARK LESHER
SUPREME COURT CHAPTER 51 FEE       $50.00   PAID       M. MARK LESHER


  Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.

                                                      IN TESTIMONY WHEREOF,
                                                      witness my hand and the Seal of
                                                      the COURT OF APPEALS for
                                                      the Sixth District of Texas, this
                                                      March 4, 2015.

                                                      DEBRA AUTREY, CLERK



                                                      By ___________________________
                                                                              Deputy